                                          Case 3:20-cv-03702-JCS Document 13 Filed 09/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TAHER A ALDHUFRI,
                                   7                                                        Case No. 20-cv-03702-JCS
                                                        Plaintiff.
                                   8
                                                 v.                                         ORDER TO SHOW CAUSE
                                   9
                                         UNITED STATES OF AMERICA, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on

                                  14   September 4, 2020, before this Court in the above-entitled case.          Plaintiff was not present.

                                  15   Defendant was not present.

                                  16          IT IS HEREBY ORDERED that Plaintiff appear on October 9, 2020, at 2:00 p.m., before

                                  17   Chief Magistrate Judge Joseph C. Spero, by Zoom (Zoom Webinar 161 926 0804. Password:

                                  18   050855), San Francisco, California, and then and there to show cause why this action should not be

                                  19   dismissed for Plaintiff’s failure to appear at the case management conference on September 4, 2020,

                                  20   for failure to prosecute, for failure to serve this action, and for failure to comply with the Court's

                                  21   Order of June 5, 2020. A case management conference is also scheduled for October 9, 2020, at
                                       2:00 p.m. A case management conference statement shall be filed by October 2, 2020.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: September 8, 2020
                                  24
                                                                                        ______________________________
                                  25
                                                                                        JOSEPH C. SPERO
                                  26                                                    United States Chief Magistrate Judge

                                  27

                                  28
